Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see p. 2, filed 25 Feb. 2021, with respect to the title of the application have been fully considered and are persuasive.  The objection of 02 Dec. 2020 has been withdrawn.
Applicant’s arguments, see p. 5, filed 2, with respect to claim 8 have been fully considered and are persuasive.  The re of 02 Dec. 2020 has been withdrawn.
Applicant’s arguments, see p. 6, filed 25 Feb. 2021, with respect to the rejection(s) of claims 1, 4-5, and 7-8 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  . Please see the Office action below for further explanation and clarification regarding the rejection of the newly amended limitations.
The Examiner notes that the KOBAYASHI reference is no longer relied upon in this Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 'acquirer', 'virtual-space information generator', 'storer', 'detector', and 'estimator' in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
… the controller 11 performs a process including acquiring information regarding a position and exterior appearance of a target object in a real space by the imaging unit 14, and placing multiple virtual volume elements in a 7SC17010virtual space at positions corresponding to at least the exterior appearance of the target object in the real space, to generate virtual space information on a virtual space representing the target object with a cluster of the virtual volume elements. This process is performed through … representing a target object by placing multiple virtual volume elements, known as voxels, or representing a target object by placing a point group, such as a point cloud (or point group data, which is hereinafter simply referred to as "point group") at a position corresponding to the surface of the target object.”) and additionally according to ¶ [0047] (“For such a point group, the controller 11 performs estimation with reference to the virtual volume elements (points or voxels) …”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (“Acceleration of Dynamic Spatial Augmented Reality System with a Depth Camera”, published 2015, ‘KOIZUMI’) in view of West et al. (U.S. PG-PUB 2008/0144908, 'WEST').
Regarding claim 1, KOIZUMI 
an acquirer that acquires information regarding a position and exterior appearance of a target object in a real space (KOIZUMI; §. III. A., p. 51, right column, 2nd paragraph, lines 1-5; “The on-line phase tracks the target object by the point cloud data, feature points, feature quantities and contents which are prepared by the off-line phase. … the initial position of a tracking object is detected by the feature points [‘exterior appearance’] and feature quantities.”); 
a virtual-space information generator that places multiple virtual volume elements in a virtual space at positions corresponding to at least along the exterior appearance of the target object in the real space determined by the acquirer and generates virtual space information representing the target object as a cluster of the virtual volume elements (KOIZUMI; §. III. A., p. 51, left/right columns; “The off-line phase prepares required data for the dynamic SAR system. … this phase makes a 3D model of a tracking object. The model point cloud [‘cluster of the virtual volume elements’] which is the 3D model’s vertex data of the tracking object and the image contents which are projected on the target are generated from the 3D model. … feature points and feature quantities of the 3D model are made on the basis of the model point cloud.”); 
a storer that stores the generated virtual space information (KOIZUMI; §. IV, p. 52, right column; “Our PC’s spec is CPU: Intel Core i7- 4770K 3.5GHz and RAM: 8GB.” [The Examiner asserts that ‘RAM’, or random access memory, is analogous to a ‘storer’ for ‘virtual space information.’]); 
a detector that refers to the stored information and detects time variation information of the virtual space information representing shift of at least a portion of the virtual volume elements (KOIZUMI; §. II, p. 50, right column, 3rd paragraph, lines 1-6; “… a dynamic SAR system … combines a particle filter with the ICP algorithm. The particle filter is an estimation method which is based on past movement. It closes distance between the templates point cloud and the scene point cloud for robust tracking.” §. III. B., p. 51, right column; “The ICP algorithm of our tracking method obtains the target’s position and orientation by calculating the translation and rotation for matching the model point cloud [‘representing shift of … the virtual volume elements’] and the scene point cloud. … 3D points for the correct matching are the part of which shape is … changed in comparison with … neighboring parts.”); and 

    PNG
    media_image1.png
    466
    506
    media_image1.png
    Greyscale
                                   
    PNG
    media_image2.png
    495
    191
    media_image2.png
    Greyscale

KOIZUMI does not explicitly disclose:
an estimator that performs estimation of future positions of the virtual volume elements a predetermined time duration in the future based on the detected time variation information, which WEST discloses (WEST; ¶ 0052; “FIG. 8 illustrates a graph 200 … of a polynomial approximation 202 of the target positions over time. Once the polynomial approximation 202 is generated, a new data point may be defined and used to predict the next location [‘estimation of future positions’] of the selected voxel 132 [‘virtual volume elements’] at a location that is consistent with the polynomial approximation 202. … the polynomial approximation 202 may include a predicted approximation 204 that extends beyond the last identified data point. … the locations of future identified data points may be anticipated using the polynomial approximation 202 based on the assumption that each voxel 132 moves in a continuous path among several identified data points [‘detected time variation information’].”), nor does KOIZUMI disclose:
the virtual-space information generator generating and outputting virtual space information after theUS_142501983v1_100809-008673SC17010 US predetermined time duration based on a result of the estimation of future positions
WEST discloses the virtual-space information generator generating (WEST; ¶ 0053; “FIG. 9 illustrates … a prediction method 210 for predicting a location of a new data point based on the polynomial approximation 202 of the identified data points. … the treatment delivery system references 212 a 4D CT scan 100. For each CT image … of the 4D CT scan 100, the treatment delivery system identifies 214 a data point associated with a selected voxel 132. The treatment delivery system then generates 216 a polynomial approximation 202 of the identified data points. Using the polynomial approximation 202, the treatment delivery system generates a new data point corresponding to a location which is consistent with the prediction approximation 204 of the polynomial approximation 202.”) and outputting virtual space information (WEST; ¶ 0041; “FIG. 2 illustrates … a graphical output of a treatment planning system displaying a slice of a CT image 120. … the CT image 120 may be used to delineate a target 122 (e.g., pathological anatomy such as a tumor, lesion, vascular malformation, etc.) and a critical region 124. The target 122 is targeted for treatment, and the critical region 124 may be identified to limit the amount of radiation applied to the critical region 124. … the target 122 and critical region 124 include multiple volume elements, or voxels, 132. A volume element, or voxel, is a volume of space within a volume of interest (VOI) such as a target 122.”) after theUS_142501983v1_100809-008673SC17010 US predetermined time duration based on a result of the estimation of future positions (WEST; ¶ 0052-53).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processor of KOIZUMI with the estimator that performs estimation of future positions of the virtual volume elements a predetermined time duration in the future based on the detected time variation information and the virtual-space information generator generating and outputting virtual space information after theUS_142501983v1_100809-008673SC17010 US predetermined time duration based on a result of the estimation of future positions of WEST. The motivation for this modification could have been for approximating a path of movement of a target. The method includes referencing a temporal sequence of images, identifying a plurality of data points associated with a selected 
Independent claims 7-8 recite similar limitations and exhibit similar scope when compared to independent claim 1; therefore, the same motivation(s) to combine references will be maintained.
Regarding claim 7, KOIZUMI-WEST discloses a control method (KOIZUMI; see Abstract) of an information processor that uses a computer (KOIZUMI; p. 52, §. IV; “We evaluate the processing accuracy and speeds of the object tracking, and experiment to project the tracking objects at real space. Our PC’s spec is CPU: Intel Core i7- 4770K 3.5GHz and RAM: 8GB.”) … ([The remaining limitations are similar to those recited in independent claim 1.]).
Regarding claim 8, KOIZUMI-WEST discloses a non-transitory computer readable medium having stored thereon a program for a computer, the program comprising: … (WEST; ¶ 0082; “Certain embodiments may be implemented as a computer program product that may include instructions stored on a machine-readable medium. These instructions may be used to program a … processor to perform the described operations. A machine-readable medium includes any mechanism for storing or transmitting information in a form (e.g., software, processing application) readable by a machine (e.g., a computer).”) … ([The remaining limitations are similar to those recited in independent claim 1.]).
Regarding claim 4, KOIZUMI-WEST discloses the information processor according to claim 1, wherein the predetermined time duration is the duration of time until a subsequent predetermined drawing timing (KOIZUMI; FIG. 2; §. III, p. 51, right column, 2nd paragraph, lines 7-8; “The on-line loop tracks the target by the scene point cloud which is updated at each frame.” [The Examiner asserts that it would have been obvious to a person having ordinary skill in the art that a camera can be operated to capture images at a regular frequency, which is known as a frame rate. The Examiner is interpreting the ‘predetermined time duration’ to be this frame rate.]).
Regarding claim 5, KOIZUMI-WEST discloses the information processor according to claim 1, wherein the information processor refers to the virtual spaceUS_142501983v1_100809-008675SC17010 US information stored in the past, detects time variation information on a time variation in the virtual space information representing shift of at least a portion of the virtual volume elements in the past (KOIZUMI; §. II, p. 50, right col., 3rd para, lines 1-6; §. III. B., p. 51, right column; “The ICP algorithm of our tracking method obtains the target’s position and orientation by calculating the translation and rotation for matching the model point cloud  and the scene point cloud. … 3D points for the correct matching are the part of which shape is … changed in comparison with … neighboring parts.”), performs estimation of positions of the virtual volume elements at a predetermined timing in the past based on the detected time variation information (WEST; FIG. 8; ¶ 0052), and generates and outputs virtual space information on the virtual space after a predetermined time duration based on the result of estimation (WEST; FIGS. 2, 8-9; ¶ 0041, 52-53).
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KOIZUMI in view of WEST as applied to claim 1 above, and further in view of Gordon et al. (U.S. PG-PUB 2007/0200854, 'GORDON').
Regarding claim 2, KOIZUMI-WEST discloses the information processor according to claim 1; however, the combination of references do not explicitly disclose that 
when shift or change in orientation of the target object is to be estimated based on a preliminarily established bone model, the detector identifies the virtual volume elements that shift together with bones included in the bone model, which GORDON discloses (GORDON; ¶ 0026; “The body modeling module also builds a constraint space for valid relationships between body points. The body modeling module 110 can normalize incoming poses of the same actor from different day's beats, before adding the new and unique poses. … "body data" and "body points" both refer to "point clouds" [‘virtual volume elements’] associated with an actor's body. … "body" data include data representing almost any figure … having … components, moving or stationary.”) and detects, as time variation information on a time variation in the virtual space information, time variation information regarding positions and orientations of the respective bones of the bone model, or that
the estimator estimates information regarding positions and orientations of the respective bones after a predetermined time duration based on the detected time variation information regarding positions and orientations of the respective bones, and, based on the estimated positions of the respective bones, estimates destination positions of the virtual volume elements identified as virtual volume elements that shift together with the respective bones, which GORDON also discloses (GORDON; FIG. 2; ¶ 0034; “The kinematic skeleton module 230 receives frames comprising the beat, including keyframes and gap frames, from the stretch check module 220. The kinematic skeleton module 230 uses various parameters … including a modeled skeleton [‘preliminarily established bone model’], velocity prediction, knowledge of valid joint angles, and constraint spaces in the actor's body model to label the body points of the beat frames. … the kinematic skeleton module 230 interpolates the motion of the skeleton between the keyframes to aid in estimating its position and velocity in the intervening gap frames. The body points can then be labeled according to their spatial and kinematic relationships to the skeleton.” ¶ 0035; “The kinematic skeleton module 230 outputs labeled body volume data including keyframes having … verified body points, and intervening gap frames having body points newly labeled (at the kinematic skeleton module 230) but not yet verified (at the stretch check module 220). These output frames are passed back to the stretch check module 220. At the stretch check module 220, all the frames are analyzed, and body points are either verified or de-labeled. The resulting frames, now with verified, labeled body points, are then passed to the kinematic skeleton module 230.” FIG. 6; ¶ 0057; “… a skeleton …, valid joint angles, and a constraint space are obtained from a body model template, at 630. Positions and velocities for the skeleton in the intervening gap frames are interpolated using the keyframe pair, at 640. In each intervening gap frame, body points for the selected body are fitted to the interpolated skeleton using position, velocity, valid joint angles, and the constraint space, at 650.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processor according to claim 1 of KOIZUMI-WEST with the various limitations of GORDON. The motivation for this modification could have been to implement a motion capture ("MOCAP") system, which is used to capture the movement of a real object and map it onto a computer-generated object. Such a system is often used in the production of motion pictures and video games for creating a digital representation of a person for use as source data to generate a computer graphics ("CG") animation. In a typical system, digital cameras record the movement of the actor from different angles. The system then analyzes the images to determine the locations and orientations (e.g., as spatial coordinates) of the limbs of the actor in each frame. By tracking the locations of the limbs, the system generates a spatial representation of the limbs over time and builds a digital representation of the actor in motion. The motion is then applied to a digital model, which may then be textured and rendered to produce a complete CG representation of the actor and/or performance. This technique is used by special effects companies to produce realistic animations in movies.
Regarding claim 3, KOIZUMI-WEST-GORDON discloses the information processor according to claim 2, wherein 
the information processor is connected with and accessible to a database (GORDON; ¶ 0022, 0025; “… the labeling system 100 queries and updates a motion capture database …”) storing the time variation information regarding positions and orientations of the respective bones in correlation with information on actual destination positions of the bones measured in the past after the time variation information is acquired (GORDON; FIG. 2; ¶ 0034-35; FIG. 6; ¶ 0057
the estimator estimates, based on the information stored in the database, future positions and future orientations of the respective bones after a predetermined time duration, based on the detected time variation information regarding positions and orientations of the respective bones (GORDON; FIG. 10; ¶ 0072; “The labeled body points are verified using stretch analysis, at 1030. Rigidity of body points with each other is determined, with body points being sorted into rigid groups. Further body point labeling is performed using a kinematic skeleton analysis, at 1040. … skeletons are fit to labeled body points and an interpolation is performed to estimate skeleton position and velocity between frames having labeled body points. Unlabeled body points are fit to interpolated skeletons and labeled. … Skeletons are estimated for the remaining frames in the beat, and hypotheses are developed [for] the best fits of the unlabeled body points to the estimated skeletons. Body points are labeled in each frame according to … hypotheses.”).
Regarding claim 6, KOIZUMI-WEST discloses the information processor according to claim 1; however, KOIZUMI-WEST do not explicitly disclose that the estimator further estimates future orientations or future shapes of the respective virtual volume elements after a predetermined time duration using a preliminarily established physical simulation engine, which GORDON discloses (GORDON; ¶ 0043; “Once an actor has been identified in the scene, body model templates for that actor [‘orientations or shapes’] are received by the model fitting module 310 [‘physical simulation engine’]. … a body model template includes constraint spaces describing valid relationships between the markers that drive a bone and the offsets, distances, and stretches of the markers in relation to that bone when the body is in different poses (e.g., at different joint angles). The model fitting module 310 runs through each frame of the volume data and fits the body points of the actor to the templates until a best match is found. In another implementation, a skeleton for the actor is included in the body model templates and applied to the body points until a best fit is obtained. When a best fit is obtained for the body points in a particular frame, the frame is tagged and the body points are labeled. If a best fit is not obtained, then the model fitting module 310 proceeds to the next frame.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processor according to claim 1 of KOIZUMI-WEST with the disclosure that the estimator further estimates orientations or shapes of the respective virtual volume elements after a predetermined time duration using a preliminarily established physical simulation engine of GORDON. The motivation for this modification could have been to use the known structure of the human skeletal form as a preconceived model for the future estimation of the motion of the point cloud representing a captured human actor in a scene.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619

/VU NGUYEN/Primary Examiner, Art Unit 2619